Lupiano, J. (concurring).
In juxtaposing and considering the relevant sections of the Insurance Law (adequately set forth in the opinion of Sandler, J.) necessary to an understanding and disposition of the instant problem, I find it difficult to conclude that the Legislature intended to give the assured here a “free ride” on the wings of a longer period of limitation for fire insurance policies. This, even though we find there is no explicit adherence to subdivision 6, especially as to that provision defining and mandating a two-year fire insurance period of limitation, and the failure to single out fire coverage and delineating therefor the longer period of limitation for such coverage within the combined coverage form.
A reading of subdivision 1 of section 143 of the Insurance Law should, with controlling and residual effect, restrain and stamp upon any other sought-for loss, such as we have here, the more stringent and lesser one-year period, even *210though “all risk” is combined. Thusly, the separate treatment and integrity of the greater period afforded in the standard fire insurance policy, derived from subdivision 5, would be separately considered and preserved with no impingment upon the lesser period inherent in the same policy. In this fashion, separate periods of limitation can survive, in keeping with the respective nature of the loss, and commencement of the action therein would be restricted to the time restriction of the applicable .and embracing period of limitation. I, therefore, concur with the rationale and result achieved in the opinion of Justice Sandler, and would dismiss the complaint.
Fein, J. P., Sullivan and Silverman, JJ., concur with Sandler, J.; Lupiano, J., concurs in a separate opinion.
Order, Supreme Court, New York County, entered on March 10, 1980, unanimously reversed, on the law, and the complaint dismissed as to defendants-appellants-respondents. Defendants-appellants-respondents shall recover of plaintiffs-respondents-appellants $75 costs and disbursements of these appeals.